EXHIBIT 10.1(b)
THE SCOTTS COMPANY LLC
EXCESS BENEFIT PLAN FOR NON GRANDFATHERED ASSOCIATES
As of January 1, 2005
Introduction
The O.M. Scott & Sons Company, a Delaware corporation, adopted The O.M. Scott &
Sons Company Excess Benefit Plan, effective October 1, 1993, which was
subsequently amended from time to time. The O.M. Scott & Sons Company was
subsequently merged into The Scotts Company and the sponsorship of The O.M.
Scott & Sons Company Excess Benefit Plan was assumed by The Scotts Company.
Effective March 18, 2005, The Scotts Company, through merger with The Scotts
Miracle-Gro Company, became known as The Scotts Company LLC. Concurrent
therewith, The O.M. Scott & Sons Company Excess Benefit Plan was renamed The
Scotts Company LLC Excess Benefit Plan. Following the enactment of Code
Section 409A, the Company elected to bifurcate The Scotts Company LLC Excess
Benefit Plan, effective January 1, 2005, into two plans: The Scotts Company LLC
Excess Benefit Plan for Non Grandfathered Associates and The Scotts Company LLC
Excess Benefit Plan for Grandfathered Associates.
Benefit accruals under the Base Plan and under this Plan were frozen
December 31, 1997. Continued service taken into account for vesting purposes
under the Base Plan is, however, recognized with respect to the entitlement to
and the calculation of subsidized early retirement benefits in this Plan.
Appendix A lists the Participants in the Plan as of January 1, 2005.
The purpose of the Plan is to provide a select group of management or highly
compensated employees with deferred compensation which is not limited by the
restrictions placed upon qualified plan retirement benefits. The Plan applies to
Non Grandfathered Benefits and is subject to the application of IRC
Section 409A.
The provisions of this Plan apply to Participants in The Scotts Company LLC
Excess Benefit Plan who retire, become disabled, die or terminate employment on
or after January 1, 2005. Participants who terminated employment before
January 1, 2005, or who were receiving benefits on or before December 31, 2004,
under The Scotts Company Excess Benefit Plan are covered under The Scotts
Company LLC Excess Benefit Plan for Grandfathered Associates.
Section 1. Definitions. The following terms have the meanings assigned by this
Section, which will be equally applicable to the singular and plural forms of
such terms.
“Affiliate” means any business organization or legal entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company. For purposes of this definition, control (including the terms
controlling, controlled by, and under common control) includes the possession,
direct or indirect, of the power to vote 50% or more of the voting equity
securities, membership interest or other voting interest, or to direct or cause
the direction of the management and policies of such business organization or
other legal entity, whether through the ownership of equity securities,
membership interest, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



“Base Plan” means, effective March 18, 2005, The Scotts Company LLC Associates’
Pension Plan, as amended effective January 1, 2006; prior to March 18, 2005, the
Base Plan means The O.M. Scott & Sons Company Employees’ Pension Plan, as
amended effective January 1, 1998, January 1, 1999, and March 18, 2005.
“Base Plan Limit” means the limitations on benefits to Participants under the
Base Plan established under Section 415 or Section 401(a)(17) of the Code and
any limitations on compensation taken into account under the Base Plan.
Effective January 1, 1999, Code Section 415 shall be applied as if the
limitations of Code Section 415(e), as in effect on December 31, 1999, continued
to apply.
“Beneficiary” means the person or entity entitled to receive a Participant’s
benefits under the Base Plan in the event of the Participant’s death.
“Board” means the Board of Directors of the Corporation.
“Change of Control” means the occurrence of any of the following:

  (a)   Board Composition. Individuals who, as of July 1, 2008, constitute the
Board (the “Incumbent Board”) cease, within a 12-month period, for any reason
(other than death) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to such date whose
appointment, election, or nomination for election by the Corporation’s
shareholders, was endorsed by at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; or     (b)   Stock Acquisition. (A) One or
more acquisitions, by any individual, entity or group (within the meanings of
Treas. Reg. §§ 1.409A-3(i)(5)(v)(B) and (vi)(D)) (a “Person”) of 30% or more of
the then outstanding voting securities of the Corporation (the “Outstanding
Voting Securities”), during any 12-month period ending on the date of the most
recent acquisition by that Person; or (B) an acquisition that results in
ownership by a Person of either (y) shares representing more than 50% of the
total fair market value of the Corporation’s then outstanding stock (the
“Outstanding Stock”) or (z) shares representing more than 50% of the then
Outstanding Voting Securities; provided, however, that for purposes of this
paragraph (b), the following acquisitions of shares of the Corporation shall not
be taken into account in the determination of whether a Change of Control has
occurred: (1) any acquisition directly from the Corporation; (2) any cash
acquisition by the Corporation or an Affiliate; (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or an Affiliate; (4) an acquisition by a Person that prior to the
acquisition had already acquired more shares than necessary to satisfy the
applicable 30% or 50% threshold; or (5) any acquisition by the Hagedorn
Partnership, L.P. or any party related to the Hagedorn Partnership, L.P., as
determined by the Committee; or

2



--------------------------------------------------------------------------------



 



  (c)   Business Combination. Consummation of a reorganization, merger or
consolidation of the Corporation (a “Business Combination”), in each case, that
results in either a change in ownership contemplated in subparagraph (B) of
paragraph (b) above or a change in the Incumbent Board contemplated by paragraph
(a) above; or     (d)   Sale or Disposition of Assets. One or more Persons
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Persons) assets from the Corporation that have a
total gross fair market value equal to more than 40% of the total gross fair
market value of all of the assets of the Corporation (without regard to
liabilities of the Corporation or associated with such assets) immediately
before such acquisition or acquisitions; provided that such sale or disposition
is not to:

  (i)   a shareholder of the Corporation (immediately before the asset transfer)
in exchange for or with respect to the Corporation’s Outstanding Stock;     (ii)
  an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation;     (iii)   a Person that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Corporation; or     (iv)   an entity, at least 50%
of the total value or voting power of which is owned, directly or indirectly, by
a Person described in paragraph (d)(iii) above.

      Except as otherwise specifically provided in paragraph (d)(i) above, a
Person’s status is determined immediately after the transfer.

“Code” or “IRC” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
“Committee” or “Administrative Committee” means the Benefits Administrative
Committee under the Base Plan.
“Company” means The O.M. Scott & Sons Company, a Delaware corporation from the
Effective Date through March 18, 2005, and thereafter means The Scotts Company
LLC, an Ohio limited liability company.
“Corporation” means The Scotts Miracle-Gro Company.
“Disabled” or “Disability” means, effective January 1, 2005, that the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of at least three months under an accident and health plan
covering employees of the Company or its Affiliates.

3



--------------------------------------------------------------------------------



 



“Effective Date” means January 1, 2005, unless otherwise specified herein. The
Plan’s predecessor was originally effective on October 1, 1993.
“Employer” means the Company and each Affiliate of the Company that is a
participating employer under the Base Plan.
“Non Grandfathered Benefits” means the benefit described under Plan Section 3.1.
“Participant” means, effective January 1, 2005, those select group of management
or highly compensated employees named in Appendix A, attached hereto. No other
individual shall become a Participant in the Plan. Each such Participant shall
be deemed to be a Specified Employee as defined in Code Section 409A(a)(2)(B)(i)
and Treasury Regulations Section 1.409A-l(i).
“Plan” means The O.M. Scott & Sons Company Excess Benefit Plan from October 1,
1993, through December 31, 2004; and, effective January 1, 2005, Plan means The
Scotts Company LLC Excess Benefit Plan For Non Grandfathered Associates, as
reflected in this document as amended from time to time.
“Separation from Service” means a Participant’s termination of employment with
the Company and its Affiliates for any reason, including death. A termination of
employment will occur when the Participant and the Company and its Affiliates
reasonably anticipate that (i) no further services will be performed by the
Participant after a certain date, or (ii) the level of bona fide services which
the Participant is expected to perform for the Company and its Affiliates, as an
employee or otherwise, as of a certain date is expected to permanently decrease
to a level equal to twenty (20) percent or less of the average level of services
performed by the Participant during the immediately preceding thirty-six
(36) month period (or the Participant’s entire period of service if less than
thirty-six (36) months). Further, for purposes of this Plan, a termination of
employment is deemed to occur on the first date following six months after a
Participant is first on a military leave, sick leave or other bona fide leave of
absence. Such six month period may be extended if the Participant retains a
right to reemployment with the Company or its Affiliates under applicable
statute or contract. Notwithstanding the foregoing, where a leave of absence is
due to a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months and where such impairment causes the Participant to
be unable to perform the duties of his position of employment or any
substantially similar position of employment with the Company, a twenty-nine
(29) month period of absence may be substituted for such six month period.
Whether there has been a termination of employment will be determined by the
Benefits Administrative Committee taking into account all of the facts and
circumstances at the time of the termination of employment in accordance with
the guidelines described in IRC Regulation Section 1.409-1(h).
Section 2. Participation. Effective January 1, 2005, the individuals named in
Appendix A, are the only Participants in this Plan. No other individual shall
become a Participant in the Plan.

4



--------------------------------------------------------------------------------



 



Section 3. Non Grandfathered Benefits.

3.1.   Non Grandfathered Benefits. The Employer will pay to a Participant or
Beneficiary benefits under this Plan equal to the amount that would have been
payable to the Participant or Beneficiary under the Base Plan without regard to
the Base Plan Limit, less the amount paid under the Base Plan (the “Non
Grandfathered Benefit”). The Non Grandfathered Benefit under this Plan shall be
based on the actuarial methods, rates and assumptions used in determining the
Base Plan benefit.   3.2.   Right of Offset. If the Committee determines that a
person entitled to payment under this Plan or the Participant of whom such
person is the Beneficiary is, for any reason, indebted to the Company or its
Affiliate, the Committee and the Company may offset such indebtedness, including
any interest accruing thereon, against payments otherwise due under the Plan
provided that:

  (A)   such debt is incurred in the ordinary course of the service relationship
between the Participant and the Company;     (B)   in any taxable year of the
Company the entire amount of reduction does not exceed $5,000; and     (C)   the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

    An election by the Company not to offset such indebtedness against the Plan
payment will not constitute a waiver of the Company’s claim for such
indebtedness or obligation.   3.3.   Forfeiture. If a Participant at any time
(a) is convicted of a felony or a misdemeanor involving dishonesty or fraud on
the part of such Participant, or commits any act of dishonesty or breach of good
faith with respect to the Employer, (b) conducts, or becomes associated in any
capacity with, a business which competes with the Employer, or (c) discloses to
any person not associated with the Employer other than as required for the
performance of the Participant’s job with the Employer any confidential
information of the Employer, all benefits of such Participant under the Plan
will be forfeited. Notwithstanding the foregoing, a Participant will not forfeit
benefits solely because the Participant (1) owns a non-controlling block of
publicly traded shares of stock of a corporation that competes with the
Employer, or (2) (a) acts as a consultant for, (b) has an investment in, or
(c) is a board member or officer of a business, where after the Participant
notifies the Company in writing in advance of his potential involvement, the
Company consents to such association.   3.4.   Time and Form of Payment.

3.4.1. Time of Payment. A Participant’s Non Grandfathered Benefit under this
Plan shall be paid upon the earlier of (A) the later of a Participant’s
Separation from Service or attainment of age fifty-five (55) (or, in the case of
a Beneficiary, the date the Participant would have attained age fifty-five (55))
or (B) Disability. Payments shall generally commence within 90 days of the
applicable distribution event. Notwithstanding any other provision of the Plan,
if the distribution event giving rise to payment is due to a

5



--------------------------------------------------------------------------------



 



Participant’s Separation from Service, payment shall not commence before the
date that is six months after the Separation from Service.
For payments that are subject to the six month delay in payment, the first
payment following the six month delay shall include an amount, if applicable,
representing the six delayed monthly payments plus interest calculated on an
annual basis using the 26 week United States Treasury Bill coupon equivalent
rate in effect on the first business day of January of the calendar year in
which the Separation from Service occurs.
3.4.2. Form of Payment. The Non Grandfathered Benefit shall be paid in the form
of a life annuity for a single Participant or a 50% joint and survivor annuity
for a married Participant where the Participant’s spouse is the joint annuitant.
However, the Non Grandfathered Benefit may be paid in any actuarially equivalent
form of a life annuity with the same scheduled commencement date available under
Base Plan Sections 4.04 or 4.05, as applicable, without regard to any spousal
consent requirement.
Notwithstanding the preceding, the actuarial equivalent value of any
undistributed Non Grandfathered Benefit to which a Participant is entitled under
the Plan shall be paid to the Participant in a lump sum as soon as practicable
after a Change of Control, but in all events within thirty (30) days of the
Change of Control. For purposes of this Section 3.4.2., an affected Participant
is any service provider or former service provider as to which there is a Change
of Control relating to: (i) the corporation for which such Participant is
providing services at the time of a Change of Control; (ii) a corporation which
is liable for such payments to the extent of the services provided to such
corporation or corporations by the Participant or there is a bona fide business
purpose for such corporation or corporations to be liable for such payments
other than avoidance of Federal income tax; or (iii) a corporation which is a
majority shareholder of a corporation identified in Subsection 3.4.2.(i) or
(ii) or any corporation in a chain of corporations in which each corporation is
a majority shareholder of another corporation in the chain, ending in a
corporation identified in Subsection 3.4.2.(i) or (ii).
3.4.3. Small Benefit Cash Out. On or after January 1, 2005, and notwithstanding
any contrary Plan provision, if the actuarial lump sum of a Participant’s Non
Grandfathered Benefit (and all other nonqualified deferred compensation plans
required to be combined with this Plan under Treasury Regulations
Section 1.409-A(1)(c)(2)) is not greater than the applicable dollar amount under
Code Section 402(g)(1)(B) at the time of distribution, then such benefit shall
be paid in the form of a cash lump sum.

3.5.   Reserve. The Company may, but shall not be required to, establish a
reserve of assets to provide funds for payments under the Plan. Any such reserve
will be on such terms and conditions as are intended to prevent the
establishment of the reserve from creating taxable income to the Participants in
the Plan. Participants and Beneficiaries will have no interest in such reserve,
and the interests of Participants and Beneficiaries under the Plan will be
solely those of general creditors of the Company. Notwithstanding any contrary
provision contained herein, this Plan shall be treated as nonqualified and
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

6



--------------------------------------------------------------------------------



 



3.6.   Reports. The Committee will provide a report of the accrued benefit under
this Plan to any Participant on written request. No Participant may request any
such report more often than once in any calendar year.   3.7.   Withholding. The
Employer shall withhold from payments due under the Plan all applicable income
and employment taxes.

Section 4. Administration and Claims.

4.1.   Membership; Procedures; Authority and Responsibilities. The
Administrative Committee will have, in addition to the powers and
responsibilities specifically provided for in this Plan, all of the powers and
responsibilities provided under the Base Plan that would also apply to the
administration and operation of this Plan. Any determination under the Base Plan
that is relevant to the administration of this Plan shall also be effective
under this Plan.   4.2.   Claims and Standard of Review. Participants and
Beneficiaries must make any claims for benefits under the Plan under the rules
and procedures then in effect under the Base Plan. Notwithstanding any contrary
provision in the Base Plan, all decisions regarding eligibility, benefits,
vesting, administration and any interpretation of Plan terms, including the
resolution of inconsistent provisions or insertion of omitted provisions, shall
be those of the Administrative Committee and such Committee’s acts and decisions
shall not be overturned and shall be binding on all individuals and parties
unless such acts and decisions are ruled by a court of competent jurisdiction to
be arbitrary and capricious.   4.3.   Incorporation by Reference. The provisions
of the Base Plan are incorporated by reference in this Plan only to the extent
so stated.   4.4.   Suspension of Payments in Event of Dispute. If the Committee
is in doubt concerning the right of any person to any payment claimed under this
Plan, the Committee may direct the Company to suspend the payment until
satisfied as to the right of such person to the payment. The Committee or the
Company may file or cause to be filed in any court of competent jurisdiction an
appropriate legal action or process in such form as the Committee or the Company
deems appropriate, including an interpleader action or an action for declaratory
judgment, for a legal determination of the entitlement of any person to any
payment claimed to be due under the Plan. The Company and the Committee will
comply with any final order of the court in any such suit, subject to appellate
review, and the Participant and Beneficiaries will be similarly bound thereby.

Section 5. Miscellaneous.

5.1.   Amendment and Termination. The Company or its delegate may at any time
and from time to time alter, amend, or suspend the terms of the Plan without the
consent of the Participant or Beneficiary provided that no such alteration,
amendment, or suspension either accelerates the payment of the Non Grandfathered
Benefit or delays such payment resulting in a subsequent deferral of
compensation. The Company may also terminate and liquidate the Plan without the
consent of the Participant or Beneficiary. Any such liquidation and termination
of the Plan shall be made in accordance with the termination



7



--------------------------------------------------------------------------------



 



    and liquidation requirements of and under the circumstances described under
Treasury Regulations 1.409A-3(j)(4)(ix). Any amendment or termination of the
Plan will become effective as to a Participant on the date established by the
Company. If the Company curtails or terminates this Plan, or suspends
permanently the making of additional credits, the benefits due Participants will
be the lesser of the amounts payable based on the terms of the Base Plan in
effect and the Participant’s compensation and service history at the time of the
curtailment, termination or suspension or such amount determined at the time
benefits are payable, and the Company will continue to be responsible for making
payments attributable to such rights.   5.2.   No Contract of Employment. The
establishment of the Plan, any modification thereof and/or the making of any
payments under the Plan will not give any Participant or other person the right
to remain in the service of any Employer, and all Participants and other persons
will remain subject to discharge to the same extent as if the Plan had never
been adopted.   5.3.   Tax Effects. None of the Employer, the Committee, or any
firm, person, or corporation represents or guarantees that any particular
federal, state or local tax consequences will occur as a result of any
Participant’s participation in this Plan. Each Participant should consult with
such Participant’s own advisors regarding the tax consequences of participation
in this Plan.   5.4.   Nonalienation of Benefits. Except to the extent required
by law or as provided in Section 3.2., none of the payments, benefits, or rights
of any Participant or Beneficiary will be subject to any claim of any creditor
of such Participant or Beneficiary, and, to the fullest extent permitted by law,
all such payments, benefits, and rights will be free from attachment,
garnishment, or any other legal or equitable process available to any creditor
of such Participant or Beneficiary. No Participant or Beneficiary will have the
right to alienate, anticipate, commute, pledge, encumber, or assign any of the
benefits or payments that the Participant or Beneficiary may expect to receive,
contingently or otherwise, under the Plan, except the right of a Participant to
designate a Beneficiary.   5.5.   Assumption. The Company will require any
successor or assign of the Employer to assume its obligations under this Plan.  
5.6.   No Trust Created. No term or provision of the Plan or any instrument
under the Plan, including but not limited to the establishment of any reserve,
shall be deemed to create a trust or fiduciary relationship of any kind. Any
reserves maintained in conjunction with the Plan will continue to be part of the
assets of the Employer. To the extent that anyone acquires a right to receive
payment from the Employer of any amount payable under the Plan, such right will
be no greater than the right of an unsecured general creditor of the Employer.  
5.7.   Limitation of Liability. The liability of the Employer under this Plan is
limited to the obligations expressly set forth in the Plan. No term or provision
of this Plan may be construed to impose any further or additional duties,
obligations or costs on the Employer or the Committee not expressly set forth in
the Plan.

8



--------------------------------------------------------------------------------



 



5.8.   Payments to Minors, etc. The Employer may pay any amount payable to or
for the benefit of a minor, an incompetent person or any other person incapable
of receipting therefore to such person’s guardian, to any trustee or custodian
holding assets for the benefit of such person, or to any person providing, or
reasonably appearing to provide, for the care of such person, and such payment
will fully discharge the Committee and the Employer with respect thereto.   5.9.
  Notices. Notices under the Plan will be sufficiently made if sent by first
class, registered or certified mail addressed (a) to a Participant or
Beneficiary at such person’s address as set forth in the books and records of
the Employer, or (b) to the Employer or the Committee at the principal office of
the Company. Participants may change their addresses by notice in the manner
above.   5.10.   Captions. The headings and captions appearing herein are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of the Plan.   5.11.   Entire
Agreement; Successors. This Plan reflects the entire agreement or contract
between the Employer and the Participants and Beneficiaries regarding the Plan.
No Participant or Beneficiary may rely on any oral statement regarding the Plan.
This Plan will be binding on the Employer, Participants and Beneficiaries and
their respective heirs, administrators, trustees, successors and assigns.  
5.12.   Partial Invalidity. If any term or provision hereof or the application
thereof to any person or circumstance is invalid or unenforceable, the remainder
of this Plan, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid, will both be
unaffected and each term or provision hereof will be valid and be enforced to
the fullest extent permitted by law.   5.13.   Governing Law. The laws of the
State of Ohio applicable to agreements to be performed in the State of Ohio will
apply in determining the construction and validity of the Plan and all rights
and obligations under the Plan to the extent not preempted under federal law.  
5.14.   Third Parties. No person may construe anything expressed or implied in
this Plan construed to give any person other than Participants and Beneficiaries
any rights or remedies under this Plan.   5.15.   Saturdays, Sundays and
Holidays. Where this Plan authorizes or requires a payment or performance on a
Saturday, Sunday or public or banking holiday, such payment or performance may
be made on the next succeeding business day.



9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, through its designated officer, has caused this
document to be executed this 20th day of November, 2008 and to be effective as
of January 1, 2005, except as otherwise specifically provided herein or required
by law.

                  THE SCOTTS COMPANY LLC    
 
           
 
  By:   /s/ Denise S. Stump    
 
  Name:  
 
Denise S. Stump    
 
  Its:   Executive Vice President, Global Human    
 
      Resources    

10



--------------------------------------------------------------------------------



 



Appendix A
THE SCOTTS COMPANY LLC
EXCESS BENEFIT PLAN FOR NON GRANDFATHERED ASSOCIATES
As of January 1, 2005
Plan Participants as of January 1, 2005
James Hagedorn
Eric Keim
Mark Schwartz
Todd White
Kevin McDonald
Michael Kelty
Blain McKinney
Joseph Petite

11